DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/7/2022.  These drawings are acceptable.

Claim Objections
Claim 7 is objected to because of the following informalities:  “mating a tool with a head for the shaft” should be corrected as --mating a tool with a head [[for]]of the shaft-- for clarity.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of U.S. Patent No. US 11,241,755 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘755 recites claimed limitations of claims 1, 8-13 of the instant application;
Claim 2 of ‘755 recites claimed limitations of claim 14 of the instant application;
Claim 3 of ‘755 recites claimed limitations of claim 15 of the instant application;
Claim 4 of ‘755 recites claimed limitations of claim 16 of the instant application;
Claim 5 of ‘755 recites claimed limitations of claim 17 of the instant application;
Claim 9 of ‘755 recites claimed limitations of claim 6 of the instant application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10, 13-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Davis (0,520,258).
Regarding claim 1¸ David discloses a method (lines10-11) for removing a component (lines25-26, “spokes”) from a device H (lines24-25), comprising: 
engaging a first mount (figA) with the device H; 
engaging a second mount (figA) with the device H, wherein a bridge A (lines28-29) extends between and is connected to the first mount and the second mount (figA);
mating a forked flange c (lines44-45) of a puller C (line43) with the component such that the forked flange c is axially, relative to an axis (fig2), abutted against a shoulder e (figs1-2) of the component and a cylindrical portion (fig2) of the component is within a channel (where the cylindrical portion is positioned within; figs1-2) of the forked flange c; and
pulling the component axially, relative to the axis, away from the device H by rotating a shaft B (lines36-37) about the axis, wherein a threaded portion (lines36-37, “screw threaded”) of the shaft B is mated with a threaded aperture (lines35-36; “a threaded orifice”) in the bridge A, and a distal end portion (the lower end, lines41-42) of the shaft B is rotatably (via elements b,c’; lines41-43) connected to the puller C.

    PNG
    media_image1.png
    678
    641
    media_image1.png
    Greyscale

Regarding claim 6¸ David discloses the method of claim 1, further comprising: 
attaching the first mount to the device H using at least a first fastener (a bottom protruding portion of the first mount which is fitted into the device H); and
attaching the second mount to the device H using at least a second fastener (a bottom protruding portion of the second mount which is fitted into the device H).
Regarding claim 7¸ David discloses the method of claim 1, further comprising mating a tool B’ (line39) with a head (a top portion of the shaft B where the tool B’ passes through, fig2) of the shaft B, wherein the tool B’ is used to rotate the shaft B about the axis (lines36-40).
Regarding claim 8¸ David discloses the method of claim 1, wherein 
the puller C further comprises a shaft mount (made by elements c’, fig2, lines42-44); 
the shaft B comprises an annular slot b (line42) extending axially along the axis within the shaft B between a first annular surface (fig2, an upper annular surface which engages with an upper outer surface of the elements c’) and a second annular surface (fig2, a lower annular surface which engages with a lower outer surface of the elements c’); and 
the shaft B is arranged within a channel (between elements c’) of the shaft mount such that the first annular surface and the second annular surface are respectively axially engageable with and axially next to opposing side surfaces (inner side surfaces of the elements c’ which engage with the annular slot b, fig2) of the shaft mount (figs1-2).
Regarding claim 9¸ David discloses the method of claim 1, wherein 
the puller C further includes a second flange (an upper planar flange; fig2), an intermediate segment (a side planar section connecting the second flange and the forked flange; fig2) and a shaft mount (made by elements c’; fig2, lines42-44); 
the intermediate segment extends between and is connected to the forked flange and the second flange (fig2); 
the shaft B mounted is connected to the second flange (fig2); and
 the shaft mount comprises a shaft mount channel (between elements c’).
Regarding claim 10¸ David discloses the method of claim 9, wherein 
the shaft B further comprises an annular slot b (line42); 
the annular slot b extends axially within the shaft B between a first annular surface (fig2, an upper annular surface which engages with an upper outer surface of the elements c’) and a second annular surface (fig2, a lower annular surface which engages with a lower outer surface of the elements c’); and 
the shaft B is arranged within the shaft mount channel (between elements c’) such that the first annular surface and the second annular surface respectively overlap and are axially adjacent opposing side surfaces (inner side surfaces of the elements c’ which engage with the annular slot b, fig2) of the shaft mount and a distal end portion (a bottom portion within the shaft mount channel) of the shaft B is rotatably connected to the shaft mount (the distal end portion and the shaft mount channel are not threadedly engaged).
Regarding claim 13¸ David discloses the method of claim 1, wherein the shoulder e is adjacent the cylindrical portion (fig2).
Regarding claim 14, Davis disclose the method of claim 1, wherein 
a base (figA) includes the first mount (figA above), the second mount (figA above) and the bridge A; and 
the base is formed as a monolithic body (fig1).
Regarding claim 15¸ David discloses the method of claim 1, wherein the bridge A has a U-shaped geometry (figs1-2).
Regarding claim 16¸ David discloses the method of claim 15, wherein 
the first mount comprises a first tab (figB; the first tab defines the first mount) that projects out from a first end of the bridge A (figB); and the second mount comprises a second tab (figB; the second tab defines the second mount) that projects out from a second end of the bridge (figB).

    PNG
    media_image2.png
    601
    781
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (0,520,258) in view of Leitao et al (US 2005/0204533 A1).
Regarding claims 2 and 4¸ David discloses the method of claim 1, however, does not explicitly disclose that the device is a component of a gas turbine engine. Leitao et al (‘533) teaches that a method for removing a stud (a shaft) from a gas turbine engine using a puling apparatus (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the claimed method to pull a shaft stud from a gas turbine engine, as taught by Leitao et al, for the purpose of using the claimed method to pull different components from different devices.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (0,520,258) in view of Denmeade et al (4,471,517).
Regarding claim 3¸ David discloses the method of claim 1, however, does not explicitly disclose that the device is a gearbox. Denmeade et al (‘517) teaches a method of pulling a component from a gearbox (col.1 lines4-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the claimed method to pull a component from the gearbox, as taught by Denmeade et al, for the purpose of using the claimed method to pull a component from different devices.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (0,520,258) in view of Chiu et al (US 7,216,409 B1).
Regarding claim 5¸ David discloses the method of claim 1, however, does not explicitly disclose that the component comprises a gear. Chiu et al (‘409) teaches a method of pulling a gear (abstract, col.1 lines6-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the claimed method to pull a gear, as taught by Chiu et al, for the purpose of using the claimed method to pull different components.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (0,520,258) in view of Rowe (US 2016/0023334 A1).
Regarding claim 17¸ David discloses the method of claim 1, wherein a base includes the first mount, the second mount and the bridge A (fig1); and the base is formed from at least a bent length of material (fig1, lines28-31) and a nut (figsA,B above) bonded to the bed length of material to provide the threaded aperture in the bridge A (fig1).  However, Davis does not explicitly disclose that the material is a metal. Rowe (‘334) teaches a use of a bent length of metal (para[0050], “metal material, such as steel or cast iron”) for a base 300 (figs1,5; para[0050]) of a pulling apparatus (title). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis to use a metal for a base, as taught by Rowe, for the purpose of providing great durability.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bartlett (4,823,453), Winterfeldt et al (US 6,665,921 B2), Swanson (US 6,601,277 B1), Skoworodko (4,570,319), Magavero (4,123,838), and Eghbal (US 10,994,398 B1) teach similar method for removing a component from a device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723